DETAILED ACTION
	This Office Action is in response to Applicant’s arguments on June 14, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Remarks regarding Allowable Subject Matter
Claims 1-21.
Examiner considers applicant’s arguments in pages 6-9 regarding independent claims 1, 8 and 15 are persuasive. Examiner believes specifically invention to a reference count may be maintained for data blocks to track the number of snapshots or clones that refer to the data block. When no snapshots or clones refer to a data block (e.g., the reference count is 0), then the data block can be released. Examiner believes the limitation of “removing a file clone from a filesystem comprising: receiving an instruction to remove the file clone from the filesystem, wherein the file clone is a point-in-time copy of metadata of an original file; 
for a file map entry in a filesystem tree associated with the file clone, the file map entry identifying a data block: 
decrementing a reference count in a reference count entry associated with the file map entry, wherein the reference count entry is stored in the filesystem tree according to a key and the key comprises an identification of the original file; and 
reclaiming the data block in a storage system based on the reference count, wherein the data block is reclaimed when the reference count is zero" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently independent claims 1, 8 and 15 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, removing a file clone from a filesystem comprising: 
receiving an instruction to remove the file clone from the filesystem, wherein the file clone is a point-in-time copy of metadata of an original file; 
for a file map entry in a filesystem tree associated with the file clone, the file map entry identifying a data block: 
decrementing a reference count in a reference count entry associated with the file map entry, wherein the reference count entry is stored in the filesystem tree according to a key and the key comprises an identification of the original file; and
reclaiming the data block in a storage system based on the reference count, wherein the data block is reclaimed when the reference count is zero.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159